DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Amendments filed on 06/07/2022 are entered.  The amendments change the scopes of the previously presented claims.  New grounds of rejections are applied to the amended claims.  The current Office Action is made FIANL as necessitated by the claim amendments.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, 11-13, 16, 19, 20, 22, 27 and 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou (US 2020/0260391).
Zhou discloses the following features.
	Regarding claim 1, a method for wireless communication at a UE (see wireless device 3004 in Fig. 30), comprising: 
	receiving a first grant for a first transmission scheduled for a first set of resources (see first DCI 3006-n in Fig. 30, which schedules the transmission at 3012; see “uplink transmission 3012 (e.g., an uplink transmission based on the first DCI)” recited in paragraph [0455]), the first transmission associated with a first transmission parameter (see First DCI 3006-n in Fig. 30 that includes a TPC (transmit power control));
	receiving a second grant for a second transmission scheduled for a second set of resources, the second transmission scheduled to be after the first transmission (see second DCI 3014 in Fig. 30 that schedules the transmission 3016 that is after the first transmission 3012);
	receiving an indication for the UE to at least partially cancel the first transmission (see pre-emption indicator (PI) 3010 in Fig. 30; and see “The uplink pre-emption indication 3010 may indicate that the wireless device 3004 may stop/cancel an uplink transmission 3012 (e.g., an uplink transmission based on the first DCI) on/via the uplink grant starting at symbol i. The wireless device 3004 may cancel the uplink transmission 3012 on/via the uplink grant starting at symbol i, for example, based on (e.g., in response to) receiving the uplink pre-emption indication 3010. The uplink transmission 3012 may be a scheduled (e.g., upcoming) uplink transmission or an uplink transmission that is ongoing at a time of reception, at the wireless device 3004, of the pre-emption indication 3010” recited in paragraph [0455]);
	dropping at least a portion of the first transmission based at least in part on receiving the indication (see canceling the UL transmission step 3012 in Fig. 30);
	determining a second transmission parameter for the second transmission based at least in part on the first transmission parameter (see “The wireless device 3004 may determine a power control adjustment state f(i+k) for the PUSCH transmission at/via symbol i+k, for example, based on receiving the second DCI, based on using the nth TPC command 3006-n (e.g., the power control value δn associated with the nth TPC command 3006-n), and/or based on using the (n+1)th TPC command 3014 (e.g., the power control value δn+1 associated with the (n+1)th TPC command 3014)”) and irrespective of dropping the first transmission (see “A wireless device may assume/determine that an uplink transmission has been performed, even if the uplink transmission is cancelled (e.g., by an uplink pre-emption indication). This may enable the wireless device to use a same uplink power control mechanism, regardless of whether the wireless device cancels an uplink transmission or does not cancel an uplink transmission” recited in paragraph [0457]); and
	performing or receiving the second transmission according to the second transmission parameter (see transmission 3016 in Fig. 30, which uses transmit power based on receiving the second DCI as shown in paragraph [0456]).

	Regarding claim 2, wherein the indication comprises an uplink cancellation indication (see uplink pre-emption indicator 3010 in Fig. 30 that cancels an uplink transmission as described in paragraph [0455]).

	Regarding claim 3, wherein determining the second transmission parameter for the second transmission further comprises (see paragraph [0457] as applied in the rejection of claim 1):
	determining a first transmit power for the second transmission relative to a second transmit power of the first transmission indicated by the first grant (see “The wireless device 3004 may determine a power control adjustment state f(i+k) for the PUSCH transmission at/via symbol i+k, for example, based on receiving the second DCI, based on using the nth TPC command 3006-n (e.g., the power control value δn associated with the nth TPC command 3006-n), and/or based on using the (n+1)th TPC command 3014 (e.g., the power control value δn+1 associated with the (n+1)th TPC command 3014)”) irrespective of dropping the first transmission (see “A wireless device may assume/determine that an uplink transmission has been performed, even if the uplink transmission is cancelled (e.g., by an uplink pre-emption indication). This may enable the wireless device to use a same uplink power control mechanism, regardless of whether the wireless device cancels an uplink transmission or does not cancel an uplink transmission” recited in paragraph [0457]), wherein the second transmission parameter for the second transmission is the first transmit power (see “ The wireless device 3004, may determine a power control adjustment state f(i+k) for the uplink transmission at/via symbol i+k as being equal to/substantially equal to f(i)+δn+1, for example, based on (e.g., in response to) receiving the second DCI” recited in paragraph [0456]).

Regarding claim 5, determining a toggle state of a new data indicator for the second transmission irrespective of dropping the first transmission, wherein the second transmission parameter for the second transmission comprises the toggle state of the new data indicator (see Fig. 24-25, wherein the second DCI includes the toggle state of a NDI irrespective of whether the first transmission is dropped); and 
wherein performing or receiving the second transmission is based at least in part on the determined toggle state of the new data indicator for the second transmission (see Fig. 24-25, wherein the second transmission may be either a retransmission or a transmission of a new TB based on the toggle state of the second NDI).
Regarding claim 6, wherein determining the toggle state of the new data indicator for the second transmission is based at least in part on a difference between a first new data indicator associated with the first transmission indicated by the first grant and a second new data indicator associated with the second transmission, and wherein the first transmission and the second transmission comprises an uplink transmission, or the first transmission and the second transmission comprises a downlink transmission (see Fig. 24, wherein the NDI of the first DCI and second DCI being the same, the TB is retransmitted in the uplink direction; see Fig. 25, wherein the NDI of the first DCI and the second DCI being different, a new TB is transmitted in the uplink direction).
Regarding claim 11, wherein the first transmission comprises a physical uplink shared channel (see PUSCH in Fig. 30 and paragraph [0453]), physical uplink control channel, physical random access channel, a sounding reference signal, a physical downlink shared channel, or a channel state information reference signal.

Regarding claim 12, a method for wireless communications at a network entity (see Base station 3002 in Fig. 30), comprising:
transmitting, to a UE (see UE 3004 in Fig. 30), a first grant for a first transmission scheduled for a first set of resources(see first DCI 3006-n in Fig. 30, which schedules the transmission at 3012; see “uplink transmission 3012 (e.g., an uplink transmission based on the first DCI)” recited in paragraph [0455]), the first transmission associated with a first transmission parameter (see First DCI 3006-n in Fig. 30 that includes a TPC (transmit power control));
transmitting, to the UE, a second grant for a second transmission scheduled for a second set of resources, the second transmission scheduled to be after the first transmission (see second DCI 3014 in Fig. 30 that schedules the transmission 3016 that is after the first transmission 3012);
transmitting an indication for the UE to at least partially cancel the first transmission (see pre-emption indicator (PI) 3010 in Fig. 30; and see “The uplink pre-emption indication 3010 may indicate that the wireless device 3004 may stop/cancel an uplink transmission 3012 (e.g., an uplink transmission based on the first DCI) on/via the uplink grant starting at symbol i. The wireless device 3004 may cancel the uplink transmission 3012 on/via the uplink grant starting at symbol i, for example, based on (e.g., in response to) receiving the uplink pre-emption indication 3010. The uplink transmission 3012 may be a scheduled (e.g., upcoming) uplink transmission or an uplink transmission that is ongoing at a time of reception, at the wireless device 3004, of the pre-emption indication 3010” recited in paragraph [0455]) based at least in part on the second transmission scheduled for the second set of resources that overlaps with the first set of resources (see “A base station may pre-empt transmission of lower priority data (e.g., eMBB data), for example, if the lower priority data may overlap (e.g., in time and/or frequency) with the higher priority data (e.g., URLLC data). A base station may pre-empt transmission of first data corresponding to a first transmission format, for example, if the first data overlaps (e.g., in time and/or frequency) with data corresponding to a second transmission format. A base station may transmit DCI comprising fields indicating one or more uplink pre-emption indications to a wireless device” recited in paragraph [0434]);
determining a second transmission parameter for a third transmission based at least in part on the first transmission parameter (see “The wireless device 3004 may determine a power control adjustment state f(i+k) for the PUSCH transmission at/via symbol i+k, for example, based on receiving the second DCI, based on using the nth TPC command 3006-n (e.g., the power control value δn associated with the nth TPC command 3006-n), and/or based on using the (n+1)th TPC command 3014 (e.g., the power control value δn+1 associated with the (n+1)th TPC command 3014)”) and irrespective of dropping the first transmission (see “A wireless device may assume/determine that an uplink transmission has been performed, even if the uplink transmission is cancelled (e.g., by an uplink pre-emption indication). This may enable the wireless device to use a same uplink power control mechanism, regardless of whether the wireless device cancels an uplink transmission or does not cancel an uplink transmission” recited in paragraph [0457]); and
	performing or receiving the third transmission according to the second transmission parameter (see transmission 3016 received by the base station in Fig. 30, which uses transmit power based on receiving the second DCI as shown in paragraph [0456]).

Regarding claim 13, wherein the indication comprises an uplink cancellation indication (see uplink pre-emption indicator 3010 in Fig. 30 that cancels an uplink transmission as described in paragraph [0455]).

Regarding claim 16, determining whether the third transmission comprises new data with respect to the first transmission irrespective of the indication (see Fig. 24-25, wherein the second DCI includes the toggle state of a NDI irrespective of whether the first transmission is dropped); and 
determining a toggle state of a new data indicator for the third transmission based at least in part on determining whether the third transmission comprises the  new data, wherein the second transmission parameter for the third transmission comprises the toggle state of the new data indicator (see Fig. 24-25, wherein the second transmission, which corresponds to the claimed third transmission, may be either a retransmission or a transmission of a new TB based on the toggle state of the second NDI).

Regarding claim 19, an apparatus for wireless communications at a UE (see wireless device 3004 in Fig. 30), comprising: 
a processor (processor 314 in Fig. 3),
memory coupled with the processor (memory 315 in Fig. 3) and
instructions stored in the memory (instructions 316 in Fig. 3) and executable by the processor to cause the apparatus to:
	receive a first grant for a first transmission scheduled for a first set of resources (see first DCI 3006-n in Fig. 30, which schedules the transmission at 3012; see “uplink transmission 3012 (e.g., an uplink transmission based on the first DCI)” recited in paragraph [0455]), the first transmission associated with a first transmission parameter (see First DCI 3006-n in Fig. 30 that includes a TPC (transmit power control));
	receive a second grant for a second transmission scheduled for a second set of resources, the second transmission scheduled to be after the first transmission (see second DCI 3014 in Fig. 30 that schedules the transmission 3016 that is after the first transmission 3012);
	receive an indication for the UE to at least partially cancel the first transmission (see pre-emption indicator (PI) 3010 in Fig. 30; and see “The uplink pre-emption indication 3010 may indicate that the wireless device 3004 may stop/cancel an uplink transmission 3012 (e.g., an uplink transmission based on the first DCI) on/via the uplink grant starting at symbol i. The wireless device 3004 may cancel the uplink transmission 3012 on/via the uplink grant starting at symbol i, for example, based on (e.g., in response to) receiving the uplink pre-emption indication 3010. The uplink transmission 3012 may be a scheduled (e.g., upcoming) uplink transmission or an uplink transmission that is ongoing at a time of reception, at the wireless device 3004, of the pre-emption indication 3010” recited in paragraph [0455]);
	drop at least a portion of the first transmission based at least in part on receiving the indication (see canceling the UL transmission step 3012 in Fig. 30);
	determine a second transmission parameter for the second transmission based at least in part on the first transmission parameter (see “The wireless device 3004 may determine a power control adjustment state f(i+k) for the PUSCH transmission at/via symbol i+k, for example, based on receiving the second DCI, based on using the nth TPC command 3006-n (e.g., the power control value δn associated with the nth TPC command 3006-n), and/or based on using the (n+1)th TPC command 3014 (e.g., the power control value δn+1 associated with the (n+1)th TPC command 3014)”) and irrespective of dropping the first transmission (see “A wireless device may assume/determine that an uplink transmission has been performed, even if the uplink transmission is cancelled (e.g., by an uplink pre-emption indication). This may enable the wireless device to use a same uplink power control mechanism, regardless of whether the wireless device cancels an uplink transmission or does not cancel an uplink transmission” recited in paragraph [0457]); and
	perform or receive the second transmission according to the second transmission parameter (see transmission 3016 in Fig. 30, which uses transmit power based on receiving the second DCI as shown in paragraph [0456]).

Regarding claim 20, determine a toggle state of a new data indicator for the second transmission irrespective of dropping the first transmission, wherein the second transmission parameter for the second transmission comprises the toggle state of the new data indicator (see Fig. 24-25, wherein the second DCI includes the toggle state of a NDI irrespective of whether the first transmission is dropped); and 
wherein performing or receiving the second transmission is based at least in part on the determined toggle state of the new data indicator for the second transmission (see Fig. 24-25, wherein the second transmission may be either a retransmission or a transmission of a new TB based on the toggle state of the second NDI).
Regarding claim 22, wherein determining the toggle state of the new data indicator for the second transmission is based at least in part on a difference between a first new data indicator associated with the first transmission indicated by the first grant and a second new data indicator associated with the second transmission, and wherein the first transmission and the second transmission comprises an uplink transmission, or the first transmission and the second transmission comprises a downlink transmission (see Fig. 24, wherein the NDI of the first DCI and second DCI being the same, the TB is retransmitted in the uplink direction; see Fig. 25, wherein the NDI of the first DCI and the second DCI being different, a new TB is transmitted in the uplink direction).

Regarding claim 27, an apparatus for wireless communications at a network entity (see Base station 3002 in Fig. 30), comprising:
a processor (see processors 321A in Fig. 3),
memory coupled with the processor (see memory 322 in Fig. 3); and
instructions stored in the memory (see instructions 323A in Fig. 3) and executable by the processor to cause the apparatus to:
transmit, to a UE (see UE 3004 in Fig. 30), a first grant for a first transmission scheduled for a first set of resources(see first DCI 3006-n in Fig. 30, which schedules the transmission at 3012; see “uplink transmission 3012 (e.g., an uplink transmission based on the first DCI)” recited in paragraph [0455]), the first transmission associated with a first transmission parameter (see First DCI 3006-n in Fig. 30 that includes a TPC (transmit power control));
transmit, to the UE, a second grant for a second transmission scheduled for a second set of resources, the second transmission scheduled to be after the first transmission (see second DCI 3014 in Fig. 30 that schedules the transmission 3016 that is after the first transmission 3012);
transmit an indication for the UE to at least partially cancel the first transmission (see pre-emption indicator (PI) 3010 in Fig. 30; and see “The uplink pre-emption indication 3010 may indicate that the wireless device 3004 may stop/cancel an uplink transmission 3012 (e.g., an uplink transmission based on the first DCI) on/via the uplink grant starting at symbol i. The wireless device 3004 may cancel the uplink transmission 3012 on/via the uplink grant starting at symbol i, for example, based on (e.g., in response to) receiving the uplink pre-emption indication 3010. The uplink transmission 3012 may be a scheduled (e.g., upcoming) uplink transmission or an uplink transmission that is ongoing at a time of reception, at the wireless device 3004, of the pre-emption indication 3010” recited in paragraph [0455]) based at least in part on the second transmission scheduled for the second set of resources that overlaps with the first set of resources (see “A base station may pre-empt transmission of lower priority data (e.g., eMBB data), for example, if the lower priority data may overlap (e.g., in time and/or frequency) with the higher priority data (e.g., URLLC data). A base station may pre-empt transmission of first data corresponding to a first transmission format, for example, if the first data overlaps (e.g., in time and/or frequency) with data corresponding to a second transmission format. A base station may transmit DCI comprising fields indicating one or more uplink pre-emption indications to a wireless device” recited in paragraph [0434]);
determine a second transmission parameter for a third transmission based at least in part on the first transmission parameter (see “The wireless device 3004 may determine a power control adjustment state f(i+k) for the PUSCH transmission at/via symbol i+k, for example, based on receiving the second DCI, based on using the nth TPC command 3006-n (e.g., the power control value δn associated with the nth TPC command 3006-n), and/or based on using the (n+1)th TPC command 3014 (e.g., the power control value δn+1 associated with the (n+1)th TPC command 3014)”) and irrespective of dropping the first transmission (see “A wireless device may assume/determine that an uplink transmission has been performed, even if the uplink transmission is cancelled (e.g., by an uplink pre-emption indication). This may enable the wireless device to use a same uplink power control mechanism, regardless of whether the wireless device cancels an uplink transmission or does not cancel an uplink transmission” recited in paragraph [0457]); and
	perform or receive the third transmission according to the second transmission parameter (see transmission 3016 received by the base station in Fig. 30, which uses transmit power based on receiving the second DCI as shown in paragraph [0456]).

Regarding claim 30, determine whether the third transmission comprises new data with respect to the first transmission irrespective of the indication (see Fig. 24-25, wherein the second DCI includes the toggle state of a NDI irrespective of whether the first transmission is dropped); and 
determine a toggle state of a new data indicator for the third transmission based at least in part on determining whether the third transmission comprises the  new data, wherein the second transmission parameter for the third transmission comprises the toggle state of the new data indicator (see Fig. 24-25, wherein the second transmission, which corresponds to the claimed third transmission, may be either a retransmission or a transmission of a new TB based on the toggle state of the second NDI).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 15, 20 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou as applied to claims 3, 12, 19 and 27 above, and further in view of MolavianJazi (US 2019/0104477).
Zhou discloses the features as shown above.
Zhou also discloses the following features.
Regarding claim 20, determine a first transmit power for the second transmission relative to a second transmit power of the first transmission indicated by the first grant (see “The wireless device 3004 may determine a power control adjustment state f(i+k) for the PUSCH transmission at/via symbol i+k, for example, based on receiving the second DCI, based on using the nth TPC command 3006-n (e.g., the power control value δn associated with the nth TPC command 3006-n), and/or based on using the (n+1)th TPC command 3014 (e.g., the power control value δn+1 associated with the (n+1)th TPC command 3014)”) irrespective of dropping the first transmission (see “A wireless device may assume/determine that an uplink transmission has been performed, even if the uplink transmission is cancelled (e.g., by an uplink pre-emption indication). This may enable the wireless device to use a same uplink power control mechanism, regardless of whether the wireless device cancels an uplink transmission or does not cancel an uplink transmission” recited in paragraph [0457]), wherein the second transmission parameter for the second transmission is the first transmit power (see “ The wireless device 3004, may determine a power control adjustment state f(i+k) for the uplink transmission at/via symbol i+k as being equal to/substantially equal to f(i)+δn+1, for example, based on (e.g., in response to) receiving the second DCI” recited in paragraph [0456]).
Zhou does not explicitly disclose the following features: regarding claims 4 and 20, transmitting a power headroom report based at least in part on the determined first transmit power and the second transmit power irrespective of dropping the first transmission; regarding claims 15 and 29, receiving a power headroom report comprising a first transmit power of the first transmission and a second transmit power of the third transmission irrespective of the indication.
MolavianJazi discloses the following features.
Regarding claims 4 and 20, transmitting a power headroom report based at least in part on the determined first transmit power and the second transmit power irrespective of dropping the first transmission (see “reporting a first power headroom for the first uplink transmission and a second power headroom for the second uplink transmission” recited in paragraph [0111]).
Regarding claims 15 and 29, receiving a power headroom report comprising a first transmit power of the first transmission and a second transmit power of the third transmission irrespective of the indication (see “reporting a first power headroom for the first uplink transmission and a second power headroom for the second uplink transmission” recited in paragraph [0111]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Zhou using features, as taught by MolavianJazi, in order to inform the system of available power headroom of the UE.

	


Claims 7 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou as applied to claims 1 and 19 above, and further in view of Chin (US 2020/0236582).
Zhou discloses the features as shown above.
Zhou does not explicitly disclose the following features: regarding claims 7 and 23, generating, at a media access control layer, a protocol data unit based at least in part on receiving the grant; and determining a buffer status of a data buffer at the media access control layer based at least in part on the first set of resources and irrespective of dropping the first transmission.
Chin discloses the following features.
Regarding claims 7 and 23, generating, at a media access control layer, a protocol data unit based at least in part on receiving the grant (see “When the UE receives an UL grant for new data transmission… A MAC PDU may then be assembled and ready for transmission on a PUSCH duration indicated by the UL grant” recited in paragraph [0032]); and
determining a buffer status of a data buffer at the media access control layer based at least in part on the first set of resources and irrespective of dropping the first transmission (see “MAC PDU may then be assembled and ready for transmission on a PUSCH duration indicated by the UL grant. A buffer status report (BSR) may be triggered (e.g., by the MAC entity of the UE)” recited in paragraph [0032], wherein the BSR is triggered irrespective of dropping the first transmission).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Zhou using features, as taught by Chin, in order to inform the network of the amount of data ready for transmission (see paragraph [0034] of Chin).

Claim 8 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou and Chin as applied to claim 7 above, and further in view of Shah (US 9,955,387) and Lou (US 2022/0022224).
Zhou and Chin disclose the features as shown above.
Zhou does not explicitly disclose the following features: regarding claims 8 and 24, transferring the protocol data unit from the data buffer at the media access control layer to a hybrid automatic repeat request buffer at a physical layer based at least in part on the first set of resources and irrespective of dropping the first transmission; storing a transport block of the protocol data unit in the hybrid automatic repeat request buffer at the physical layer; and refraining from restoring the protocol data unit in the data buffer at the media access control layer irrespective of dropping the second transmission.
Shah discloses the following features.
Regarding claims 8 and 24, transferring the protocol data unit from the data buffer at the media access control layer to a hybrid automatic repeat request buffer at a physical layer based at least in part on the first set of resources and irrespective of dropping the first transmission (see Fig. 3, wherein MAC PCUs from the MAC/HARQ buffer are moved towards the physical layer for transmission);
Lou discloses the following features.
Regarding claims 8 and 24, storing a transport block of the protocol data unit in the hybrid automatic repeat request buffer at the physical layer (see “each HARQ process may correspond to one HARQ ID and one buffer, and is used to store a medium access control protocol data unit (MAC PDU), or a transport block (TB)… a stored transport block (TB), namely, a MAC PDU, from a buffer corresponding to a physical layer” recited in paragraph [0072]); and refraining from restoring the protocol data unit in the data buffer at the media access control layer irrespective of dropping the second transmission (see “When the network device wants to retransmit the piece of data, the network device also indicates the HARQ ID. In this way, the terminal device may learn, based on the HARQ ID, which data needs to be retransmitted. Specifically, the terminal device may obtain, based on the HARQ ID, a stored transport block (TB), namely, a MAC PDU, from a buffer corresponding to a physical layer, and then perform retransmission based on HARQ information (for example, a redundancy version), and does not need to perform packet assembly” recited in paragraph [0072], which shows that the retransmission is performed using the transport block in the physical layer buffer and therefore does not need to restore the PDU at the media access control layer).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Zhou using features, as taught by Shah and Lou, in order to allow the MAC layer PDU to be transmitted (by using the physical layer as taught in column 7, lines 28-48 of Shah) and in order to ensure reliability for data transmission (see paragraph [0072] of Lou).

Claims 9, 17 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou as applied to claims 1, 12 and 19 above, and further in view of Saber (US 2021/0136565).
Zhou discloses the features as shown above.
Zhou does not explicitly disclose the following features: regarding claims 9 and 25, determining a capability report indicating a number of receptions the UE is capable of receiving in a slot or indicating a number of transmissions the UE is capable of performing in the slot; and performing or receiving the second transmission according to the second transmission parameter based at least in part on the capability report irrespective of dropping the first transmission; regarding claim 17, receiving a capability report indicating a number of receptions the UE is capable of receiving in a slot or indicating a number of transmissions the UE is capable of performing in the slot; and performing or receiving the third transmission according to the second transmission parameter based at least in part on the capability report irrespective of dropping the first transmission.
Saber discloses the following features.
Regarding claims 9 and 25, determining a capability report indicating a number of receptions the UE is capable of receiving in a slot or indicating a number of transmissions the UE is capable of performing in the slot (see “a UE reports the number of PUSCH or PDSCH per slot that it is capable of processing” recited in paragraph [0055] and Fig. 5); and
performing or receiving the second transmission according to the second transmission parameter based at least in part on the capability report irrespective of dropping the first transmission (see Fig. 6, wherein the UE is allocated resources according to the capability information and transmits/receives accordingly; and see “wherein any cancelled, scheduled, partially or fully dropped, configured grant uplink or downlink transmission is counted towards the UE capability” recited paragraph [0024], wherein dropped slots are not excluded from the capability determination and therefore considered to be irrespective of the dropping).
Regarding claim 17, receiving a capability report indicating a number of receptions the UE is capable of receiving in a slot or indicating a number of transmissions the UE is capable of performing in the slot (see “a UE reports the number of PUSCH or PDSCH per slot that it is capable of processing” recited in paragraph [0055] and Fig. 5); and
 performing or receiving the third transmission according to the second transmission parameter based at least in part on the capability report irrespective of dropping the first transmission (see Fig. 6, wherein the UE is allocated resources according to the capability information and transmits/receives accordingly; and see “wherein any cancelled, scheduled, partially or fully dropped, configured grant uplink or downlink transmission is counted towards the UE capability” recited paragraph [0024], wherein dropped slots are not excluded from the capability determination).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Zhou using features, as taught by Saber, in order to determine a UE capability (see paragraph [0021] of Saber).

Claims 10, 18 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou as applied to claims 1, 12 and 19 above, and further in view of Saber (US 2021/0136565).
Zhou discloses the features as shown above.
	Zhou also discloses the following features.
Regarding claims 10, 18 and 26, wherein the UE is configured for half duplex communications (see Fig. 30, wherein the UE 3004 is configured for uplink transmission and is therefore considered to be configured for half duplex communications), and wherein the indication comprises a slot format indicator or downlink control information (see “A base station may transmit DCI comprising fields indicating one or more uplink pre-emption indications to a wireless device” recited in paragraph [0434])
	Zhou does not explicitly disclose the following features: regarding claims 10, 18 and 26, wherein the first grant comprises radio resource comprises radio resource control signaling for a set of flexible symbols.
	Park discloses the following feature.
	Regarding claim 10, wherein the grant comprises radio resource control signaling (see “UE-specific RRC signaling” recited in paragraph [0062]) for a set of flexible symbols (see “the base station may inform the UE of whether the slot is a downlink slot, an uplink slot, or a flexible slot using a slot format indicator (SFI)” recited in paragraph [0062]), and wherein the indication comprises a slot format indicator (see “the base station may inform the UE of whether the slot is a downlink slot, an uplink slot, or a flexible slot using a slot format indicator (SFI)” recited in paragraph [0062]), or downlink control information (see “the base station may dynamically inform the slot format through downlink control information (DCI) or may statically or quasi-statically instruct the same through RRC signaling” recited in paragraph [0062]).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Zhou using features, as taught by Park, in order to inform the UE of the slot format (see paragraph [0062] of Park).

Claims 14 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou as applied to claims 12 and 27 above, and further in view of Frederiksen (US 2020/0205173).
Zhou discloses the features as shown above.
Zhou also discloses the following features.
Regarding claims 14 and 28, wherein determining a first transmit power for the third transmission relative to a second transmit power of the first transmission indicated by the grant irrespective of the indication, wherein the second transmission parameter for the third transmission is the first transmit power (see “The wireless device 3004 may determine a power control adjustment state f(i+k) for the PUSCH transmission at/via symbol i+k, for example, based on receiving the second DCI, based on using the nth TPC command 3006-n (e.g., the power control value δn associated with the nth TPC command 3006-n), and/or based on using the (n+1)th TPC command 3014 (e.g., the power control value δn+1 associated with the (n+1)th TPC command 3014)”) and irrespective of dropping the first transmission (see “A wireless device may assume/determine that an uplink transmission has been performed, even if the uplink transmission is cancelled (e.g., by an uplink pre-emption indication). This may enable the wireless device to use a same uplink power control mechanism, regardless of whether the wireless device cancels an uplink transmission or does not cancel an uplink transmission” recited in paragraph [0457]).
Zhou does not disclose the following features: regarding claims 14 and 28, wherein the first transmission and the third transmission are uplink transmission and the second transmission is a downlink transmission, or the first transmission and the third transmission are downlink transmission and the second transmission is an uplink transmission.
Frederiksen discloses the following features.
Regarding claims 14 and 28, wherein the first transmission and the third transmission are uplink transmission and the second transmission is a downlink transmission, or the first transmission and the third transmission are downlink transmission and the second transmission is an uplink transmission (see Fig. 3 and paragraph [0048], wherein the eNB may allow priority uplink transmission 320 to preempt ongoing eMBB downlink transmission, wherein the first and third transmission would be the eMBB downlink transmission and the second transmission would be the priority uplink transmission).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Zhou using features, as taught by Frederiksen, in order to allow priority data to be transmitted and received in a shorter period of time, as compared to waiting until the non-priority transmission has completed (see paragraph [0041] of Frederiksen).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhou (US 2021/0376985) shows whether to retransmit a TB based on the NDI regardless of whether pre-emption of a previous transmission occurs in Figs. 31-36).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719. The examiner can normally be reached Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUTAI KAO/Primary Examiner, Art Unit 2473